


Exhibit 10     Compensation of Named Executive Officers and Directors


Compensation of Named Executive Officers


Our named executive officers are at-will employees. We do not have a written
employment contract with any of them. We or each of the named executive officers
can terminate the employment relationship at any time, for any reason with or
without cause.


For each of our named executive officers set forth in the table below (the
“Named Executive Officers”), we have set his or her respective annual salaries
and expect to contribute to his or her respective profit sharing trust account
for 2016, as follows:


 
 
 
Estimated
 
2016
 
Profit Sharing
 
Salary
 
Trust Contribution{1}
Karen Colonias
$
371,315


 
$
26,500


    President and Chief Executive Officer
 
 
 
 
 
 
 
Ricardo Arevalo
222,789


 
22,279


     Chief Operating Officer, Simpson Strong-Tie Company Inc.
 
 
 
 
 
 
 
Roger Dankel
222,789


 
22,279


     President of North American Sales, Simpson Strong-Tie Company Inc.
 
 
 
 
 
 
 
Brian J. Magstadt
258,157


 
25,816


   Chief Financial Officer, Treasurer and Secretary
 
 
 
 
 
 
 
Jeffrey E. Mackenzie
192,903


 
19,290


   Vice President
 
 
 



{1} If we employ him or her on December 31, 2016, or if he or she retires after
reaching the age of sixty or older during 2016, we will contribute to his or her
profit sharing trust account 10% of his or her salary, with a contribution limit
of $26,500 for 2016, plus a pro rata share of forfeitures by other participants
in our profit sharing trust program. The estimates in this table assume that no
such forfeitures will occur. Of this 10% contribution, 7% will be paid in 2017,
and 3% will be paid quarterly in the month following the last month of each
calendar quarter of 2016.


The 2016 salaries for each of the Named Executive Officers represent an increase
of 3% over their 2015 salaries.


Each of our officers participates in our Executive Officer Cash Profit Sharing
Plan, which is designed to reward them with quarterly cash bonuses based on
qualified operating profit for Simpson Strong-Tie Company Inc. less a return on
assets, as established by our Board of Directors. For this purpose, we generally
define qualified operating profit as:


Income from operations of Simpson Strong-Tie Company Inc.


Plus:    Stock compensation charges
Certain incentive compensation and commissions
Salaried pension contributions
Self-insured workers’ compensation costs
Impairment of Goodwill


Equals:    Qualified operating profit



4

--------------------------------------------------------------------------------




Once we determine the qualified operating profit, we subtract qualifying levels
based on a specified return on assets (also as established by our Board of
Directors) to determine the pool of profit available to participating officers
and employees of our Executive Officer Cash Profit Sharing Plan and our Cash
Profit Sharing Plan.. We generally determine the return on assets as follows:


Average assets of Simpson Strong-Tie Company Inc., net of specified liabilities,
for the 3 months ending on the last day of the second month of the quarter


Less:    Cash
Real estate
Acquired assets (excluding cash, real estate, goodwill and
indefinite lived intangible assets) based on tiered phase-in schedule
Goodwill and indefinite lived intangible assets
Self-Insured workers’ compensation reserves


Multiplied by:    Specified return percentage for Simpson Strong-Tie Company
Inc.


Equals:    Qualifying level


In general, approximately one-third of the Company's qualified operating profit
in a quarter in excess of the qualifying level is allocated to the pool of
profits available to participating officers and employees of our Executive
Officer Cash Profit Sharing Plan and our Cash Profit Sharing Plan. The remainder
is retained by the Company.


Depending on our operating profit for each of the 4 quarters of 2016, our Named
Executive Officers may receive payouts after our quarterly earnings are
announced to the public. Whether or not we pay amounts in any quarter under the
Executive Officer Cash Profit Sharing Plan does not affect the Named Executive
Officers' ability to earn amounts in any other quarter. If the qualified
operating profit is lower or higher than the targeted qualified operating
profit, the payouts will be correspondingly lower or higher, but we generally do
not make any payment when the qualified operating profit for the quarter is less
than the qualifying level for the quarter.


For the full year 2016, the annual targeted operating profit, annual estimated
qualifying level and annual targeted payouts for each of the Named Executive
Officers are as follows:
 
Annual Targeted
 
Annual Estimated
 
Annual Targeted
 
Operating Profit
 
Qualifying Level
 
    Payout{1}
Karen Colonias
$
152,406,000


 
$
75,780,000


 
$
1,697,000


Ricardo Arevalo
152,406,000


 
75,780,000


 
470,000


Roger Dankel
152,406,000


 
75,780,000


 
470,000


Brian J. Magstadt
152,406,000


 
75,780,000


 
499,000


Jeffrey E. Mackenzie
152,406,000


 
75,780,000


 
331,000





{1} Amounts expected to be paid for the full year of 2016 if qualified operating
profit targets established at the beginning of the year are met and the
qualifying levels are as estimated at the beginning of the year.


We use these parameters only to provide incentive to our officers and employees
who participate in our Executive Officer Cash Profit Sharing Plan and our Cash
Profit Sharing Plan. You should not draw any inference whatsoever from these
parameters about our future financial performance. You should not take these
parameters as projections or guidance of any kind.


Each of our officers is eligible to participate in our Amended and Restated 2011
Incentive Plan effective on April 21, 2015 (the "2011 A&R Incentive Plan") for
2016. We have two programs by which our officers may be awarded restricted stock
units under our 2011 A&R Incentive Plan.


Standard RSU Program


The first program depends on whether we meet the applicable qualified operating
profit goal for the preceding year. If we do not achieve the applicable
qualified operating profit goal for a year, we do not grant restricted stock
units to the affected officers for

5

--------------------------------------------------------------------------------




that year. If we achieve our qualified operating profit goal for 2016, computed
as described above, we anticipate granting restricted stock units to the Named
Executive Officers with respect to the following numbers of shares of our common
stock:


 
 
 
 
 
Restricted
 
 
 
Operating
 
Stock Unit
 
 
 
Profit Goal
 
Award
Karen Colonias
 
 
$
152,406,000


 
24,900


Ricardo Arevalo
 
 
152,406,000


 
7,260


Roger Dankel
 
 
152,406,000


 
7,260


Brian J. Magstadt
 
 
152,406,000


 
10,375


Jeffrey E. Mackenzie
 
 
152,406,000


 
1,720





We use these parameters only for the purposes stated above. You should not draw
any inference whatsoever from these parameters about our future financial
performance. You should not take these parameters as projections or guidance of
any kind.


Restrictions on any restricted stock units awarded for achieving the operating
profit goal will lapse 25% on the award date and 25% on each of the first,
second and third anniversaries of the date of the award; provided, however, that
100% of the restricted stock units awarded for achieving the operating profit
goal will vest immediately upon occurrence of certain events as set forth in the
2011 A&R Incentive Plan and the respective restricted stock unit agreement with
each of the Named Executive Officers.


Strategic RSU Program


In order to include a longer term component of compensation for the Named
Executive Officers, the Compensation and Leadership Development Committee of our
Board of Directors has also approved an additional program for earning
performance-based restricted stock unit awards.


These awards will depend on growth in our 2016 net sales in excess of our 2015
net sales. No restricted stock unit will be awarded if the company-wide 2016 net
sales growth is, in our Board of Directors' determination, below 4.1%. The
effects of acquisitions and divestitures in 2016, if any, are excluded from the
determination of growth in net sales. If, in our Board of Directors’
determination, the company-wide 2016 net sales growth is at or above 4.1%, we
anticipate granting to each of the Named Executive Officers restricted stock
units, between half and twice of the targeted restricted stock units awarded for
achieving the operating profit goal, depending on a linear function of our 2016
company-wide net sales growth between 4.1% and 8.3% in comparison to 2015 net
sales, as follows:


 
Target
 
Minimum Threshold
 
Maximum
 
 
 
 
 
Restricted Stock
 
Restricted Stock
 
Restricted Stock
 
Units (at or
 
Units (at 5.5% Net
 
Units (at 4.1% Net
 
above 8.3% Net
 
Sales Growth)
 
Sales Growth)

 
Sales Growth)

Karen Colonias
24,900


 
12,450


 
49,800


Ricardo Arevalo
7,260


 
3,630


 
14,520


Roger Dankel
7,260


 
3,630


 
14,520


Brian J. Magstadt
10,375


 
5,187


 
20,750


Jeffrey E. Mackenzie
2,290


 
1,145


 
4,580





The number of shares of our common stock stated on the face of the restricted
stock units awarded for achieving the net sales growth goal as computed above,
however, is not necessarily the number of shares of common stock that will
eventually vest in favor of the Named Executive Officers under such restricted
stock units. Pursuant to the 2011 A&R Incentive Plan and the respective
restricted stock unit agreement with each of the Named Executive Officers, the
number of shares of our common stock, which will eventually vest in favor of
them, will be between 80% and 120% of the targeted shares under the respective
restricted stock unit agreement with each of the Named Executive Officers. The
targeted shares are 5/6 of the number of shares of our common stock stated on
the face of the restricted stock units awarded for achieving the net sales
growth goal (the “Targeted Shares”).

6

--------------------------------------------------------------------------------






The number of shares of our common stock that will eventually vest under the
restricted stock units awarded to each of the Named Executive Officers for
achieving the net sales growth goal will be modified by a total stockholder
return ("TSR") multiplier up or down by up to 20% based on the Company's
relative performance in the S&P Small Cap 600 Index measured from January 1,
2017, through December 31, 2019. If the Company's total return ranks at or above
the 85th percentile in the index, 120% of the Targeted Shares will eventually
vest. If the Company's total return falls at the 50th percentile in the index,
100% of the Targeted Shares will eventually vest. If the Company's total return
ranks at or below the bottom 40th percentile in the index, 80% of the Targeted
Shares will eventually vest. Otherwise, if the Company's total return falls
between the 40th percentile and the 50th percentile in the index, between 80%
and 100% of the Targeted Shares will eventually vest, and if the Company's total
return falls between the 50th percentile and the 85th percentile in the index,
between 100% and 120% of the Targeted Shares will eventually vest.


Therefore, if the Company exceeds the qualified operating profit goal, reaches
or exceeds the maximum sales growth goal and ranks at or above the 85th
percentile in the S&P Small Cap 600 Index, we expect the number of shares of our
common stock that will vest in favor of each of the Named Executive Officers to
be as follows:




 
Maximum Potential Restricted Stock Unit Awards
 
Achieving Operating

 
Achieving Sales
 
20% TSR
 
 
 
Profit Goal
 
Growth Goal
 
Multiplier
 
Total
Karen Colonias
24,900


 
49,800


 
9,960


 
84,660


Ricardo Arevalo
7,260


 
14,520


 
2,904


 
24,684


Roger Dankel
7,260


 
14,520


 
2,904


 
24,684


Brian J. Magstadt
10,375


 
20,750


 
4,150


 
35,275


Jeffrey E. Mackenzie
1,720


 
4,580


 
916


 
7,216





We use these parameters only for the purposes stated above. You should not draw
any inference whatsoever from these parameters about our future financial
performance. You should not take these parameters as projections or guidance of
any kind.


Restrictions on any restricted stock units awarded for achieving the net sales
growth goal will lapse on the third anniversary of the date of the award;
provided, however, that 100% of the Targeted Shares will vest immediately upon
occurrence of certain events as set forth in the 2011 A&R Incentive Plan and the
respective restricted stock unit agreement with each of the Named Executive
Officers.


In 2016, the Company will continue to give each of Roger Dankel and Ricardo M.
Arevalo the remainder of the $3,500 per month that was approved in 2014 for a
housing allowance. In addition, Roger Dankel will be fully reimbursed for
expenses associated with the relocation of his current home to a new home that
is in the area of the Company’s home office. These relocation expenses will
include, among other things, assistance with finding a home, including travel,
non-recurring transactions fees associated with buying a home, packing and
shipping of household and personal items and temporary lodging. The Company
cannot estimate the value or the timing of these relocation expenses at this
time.


In February 2015, the Compensation and Leadership Development Committee created
stock ownership guidelines for each of the Named Executive Officers. The
guidelines count only common stock and do not include stock options or
restricted stock units. Each of the Named Executive Officers has until 2020 to
comply with these guidelines. The guideline for the minimum value of stock
ownership of the Company for each of the Named Executive Officers is as follows:



7

--------------------------------------------------------------------------------




 
 
 
Stock
 
 
 
 
 
Ownership
 
 
 
 
 
Guideline
 
 
Karen Colonias
 
 
$
3,000,000


 
 
Ricardo Arevalo
 
 
700,000


 
 
Roger Dankel
 
 
700,000


 
 
Brian J. Magstadt
 
 
700,000


 
 
Jeffrey E. Mackenzie
 
 
150,000


 
 





Compensation of Directors


We pay each of our directors, who is not also an officer or employee, an annual
cash retainer of $65,000. We pay the Chair of the Board of Directors an
additional annual fee of $56,500 and we pay the Chair of each of the Audit
Committee, the Compensation and Leadership Development Committee, the
Acquisition and Strategy Committee and the Governance and Nominating Committee
an additional annual fee of $10,000. The annual retainer is paid quarterly and
the fees for the Chair of the Board of Directors and each of the committees are
paid at the time of the annual meeting of stockholders each year, and are not
prorated. Outside directors will also receive $2,000 for every day in excess of
12 during a single calendar year that the Board of Directors and/or committee
meetings are held. We also reimburse outside directors for expenses that they
incur to attend Board of Directors and committee meetings, to visit our
facilities and to participate in educational programs. We pay each outside
director $3,000 per day and reimburse his or her expenses when he or she visits
our facilities to observe operations.


Each of our outside directors, whether newly appointed or continuing his or her
service, is eligible to receive an award of restricted stock units under our
2011 A&R Incentive Plan for 2016. The value of the award approximates the value
of the annual cash retainer. The awards are made at the time of the annual
meeting of stockholders each year and restrictions on 100% of the restricted
stock units lapse on the award date.


In February 2015, the Compensation and Leadership Development Committee created
stock ownership guidelines for each of our directors, who is not also an officer
or employee. The guideline counts only common stock owned and does not include
stock options or restricted stock units. Each of such directors has until 2020
to comply with this guideline. The guideline for the minimum value of stock
ownership of the Company for each of such directors is computed as 3 times their
annual cash retainer or $195,000.



8